Loretta H. Rush, Chief Justice of Indiana
On May 22, 2018, we accepted a question of Indiana state law certified by the United States District Court for the Northern District of Indiana and set a briefing schedule. Before the due date for the briefs, the parties filed a joint "Stipulation for Dismissal," representing they have submitted the case to mediation, resolved all outstanding issues, and agree the certified question proceeding should be dismissed.
Accordingly, the Court DISMISSES this case.
All Justices concur.